

	

		II

		Calendar No. 302

		109th CONGRESS

		1st Session

		S. 158

		[Report No. 109–185]

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2005

			Mr. Lieberman (for

			 himself, Mrs. Clinton,

			 Mr. Dodd, and Mr. Schumer) introduced the following bill; which

			 was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		

			December 8, 2005

			Reported under authority of the order of the Senate of

			 November 18, 2005, by Mr. Inhofe, without

			 amendment

		

		A BILL

		To establish the Long Island Sound Stewardship

		  Initiative.

	

	

		1.Short titleThis Act may be cited as the

			 Long Island Sound Stewardship Act of

			 2005.

		2.Findings and

			 purpose

			(a)FindingsCongress

			 finds that—

				(1)Long Island Sound

			 is a national treasure of great cultural, environmental, and ecological

			 importance;

				(2)8,000,000 people

			 live within the Long Island Sound watershed and 28,000,000 people

			 (approximately 10 percent of the population of the United States) live within

			 50 miles of Long Island Sound;

				(3)activities that

			 depend on the environmental health of Long Island Sound contribute more than

			 $5,000,000,000 each year to the regional economy;

				(4)the portion of

			 the shoreline of Long Island Sound that is accessible to the general public

			 (estimated at less than 20 percent of the total shoreline) is not adequate to

			 serve the needs of the people living in the area;

				(5)existing

			 shoreline facilities are in many cases overburdened and underfunded;

				(6)large parcels of

			 open space already in public ownership are strained by the effort to balance

			 the demand for recreation with the needs of sensitive natural resources;

				(7)approximately

			 1/3 of the tidal marshes of Long Island Sound have been

			 filled, and much of the remaining marshes have been ditched, dyked, or

			 impounded, reducing the ecological value of the marshes; and

				(8)much of the

			 remaining exemplary natural landscape is vulnerable to further

			 development.

				(b)PurposeThe

			 purpose of this Act is to establish the Long Island Sound Stewardship

			 Initiative to identify, protect, and enhance sites within the Long Island Sound

			 ecosystem with significant ecological, educational, open space, public access,

			 or recreational value through a bi-State network of sites best exemplifying

			 these values.

			3.DefinitionsIn this Act:

			(1)Adaptive

			 managementThe term adaptive management means a

			 scientific process—

				(A)for—

					(i)developing

			 predictive models;

					(ii)making

			 management policy decisions based upon the model outputs;

					(iii)revising the

			 management policies as data become available with which to evaluate the

			 policies; and

					(iv)acknowledging

			 uncertainty, complexity, and variance in the spatial and temporal aspects of

			 natural systems; and

					(B)that requires

			 that management be viewed as experimental.

				(2)AdministratorThe

			 term Administrator means the Administrator of the Environmental

			 Protection Agency.

			(3)CommitteeThe

			 term Committee means the Long Island Sound Stewardship Advisory

			 Committee established by section 5(a).

			(4)RegionThe

			 term Region means the Long Island Sound Stewardship Initiative

			 Region established by section 4(a).

			(5)StatesThe

			 term States means the States of Connecticut and New York.

			(6)Stewardship

			 siteThe term stewardship site means a site

			 that—

				(A)qualifies for

			 identification by the Committee under section 8; and

				(B)is an area of

			 land or water or a combination of land and water—

					(i)that is in the

			 Region; and

					(ii)that is—

						(I)Federal, State,

			 local, or tribal land or water;

						(II)land or water

			 owned by a nonprofit organization; or

						(III)privately owned

			 land or water.

						(7)Systematic site

			 selectionThe term systematic site selection means a

			 process of selecting stewardship sites that—

				(A)has explicit

			 goals, methods, and criteria;

				(B)produces

			 feasible, repeatable, and defensible results;

				(C)provides for

			 consideration of natural, physical, and biological patterns;

				(D)addresses reserve

			 size, replication, connectivity, species viability, location, and public

			 recreation values;

				(E)uses geographic

			 information systems technology and algorithms to integrate selection criteria;

			 and

				(F)will result in

			 achieving the goals of stewardship site selection at the lowest cost.

				(8)ThreatThe

			 term threat means a threat that is likely to destroy or seriously

			 degrade a conservation target or a recreation area.

			4.Long Island

			 Sound Stewardship Initiative Region

			(a)EstablishmentThere

			 is established in the States the Long Island Sound Stewardship Initiative

			 Region.

			(b)BoundariesThe

			 Region shall encompass the immediate coastal upland and underwater areas along

			 Long Island Sound, including—

				(1)those portions of

			 the Sound with coastally influenced vegetation, as described on the map

			 entitled the Long Island Sound Stewardship Region and dated

			 April 21, 2004; and

				(2)the Peconic

			 Estuary, as described on the map entitled Peconic Estuary Program Study

			 Area Boundaries, included in the Comprehensive Conservation and

			 Management Plan for the Peconic Estuary Program and dated November 15,

			 2001.

				5.Long Island

			 Sound Stewardship Advisory Committee

			(a)EstablishmentThere

			 is established a committee to be known as the Long Island Sound

			 Stewardship Advisory Committee.

			(b)ChairpersonThe

			 Chairperson of the Committee shall be the Director of the Long Island Sound

			 Office of the Environmental Protection Agency, or a designee of the

			 Director.

			(c)Membership

				(1)Composition

					(A)Appointment of

			 members

						(i)In

			 generalThe Chairperson shall appoint the members of the

			 Committee in accordance with this subsection and section 320(c) of the

			 Federal Water Pollution Control Act

			 (33 U.S.C. 1330(c)).

						(ii)Additional

			 membersIn addition to the requirements described in clause (i),

			 the Committee shall include—

							(I)a representative

			 from the Regional Plan Association;

							(II)a representative

			 of the marine trade organizations; and

							(III)a

			 representative of private landowner interests.

							(B)RepresentationIn

			 appointing members to the Committee, the Chairperson shall consider—

						(i)Federal, State,

			 and local government interests;

						(ii)the interests of

			 nongovernmental organizations;

						(iii)academic

			 interests; and

						(iv)private

			 interests.

						(2)Date of

			 appointmentsNot later than 180 days after the date of enactment

			 of this Act, the appointment of all members of the Committee shall be

			 made.

				(d)Term;

			 vacancies

				(1)Term

					(A)In

			 generalA member shall be appointed for a term of 4 years.

					(B)Multiple

			 termsA person may be appointed as a member of the Committee for

			 more than 1 term.

					(2)VacanciesA

			 vacancy on the Committee shall—

					(A)be filled not

			 later than 90 days after the vacancy occurs;

					(B)not affect the

			 powers of the Committee; and

					(C)be filled in the

			 same manner as the original appointment was made.

					(3)Staff

					(A)In

			 generalThe Chairperson of the Committee may appoint and

			 terminate personnel as necessary to enable the Committee to perform the duties

			 of the Committee.

					(B)Personnel as

			 Federal employees

						(i)In

			 generalAny personnel of the Committee who are employees of the

			 Committee shall be employees under section 2105 of title 5, United States Code,

			 for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that

			 title.

						(ii)Members of

			 CommitteeClause (i) does not apply to members of the

			 Committee.

						(e)Initial

			 meetingNot later than 30 days after the date on which all

			 members of the Committee have been appointed, the Committee shall hold the

			 initial meeting of the Committee.

			(f)MeetingsThe

			 Committee shall meet at the call of the Chairperson, but no fewer than 4 times

			 each year.

			(g)QuorumA

			 majority of the members of the Committee shall constitute a quorum, but a

			 lesser number of members may hold hearings.

			6.Duties of the

			 CommitteeThe Committee

			 shall—

			(1)consistent with

			 the guidelines described in section 8—

				(A)evaluate

			 applications from government or nonprofit organizations qualified to hold

			 conservation easements for funds to purchase land or development rights for

			 stewardship sites;

				(B)evaluate

			 applications to develop and implement management plans to address

			 threats;

				(C)evaluate

			 applications to act on opportunities to protect and enhance stewardship sites;

			 and

				(D)recommend that

			 the Administrator award grants to qualified applicants;

				(2)recommend

			 guidelines, criteria, schedules, and due dates for evaluating information to

			 identify stewardship sites;

			(3)publish a list of

			 sites that further the purposes of this Act, provided that owners of sites

			 shall be—

				(A)notified prior to

			 the publication of the list; and

				(B)allowed to

			 decline inclusion on the list;

				(4)raise awareness

			 of the values of and threats to these sites; and

			(5)leverage

			 additional resources for improved stewardship of the Region.

			7.Powers of the

			 Committee

			(a)HearingsThe

			 Committee may hold such hearings, meet and act at such times and places, take

			 such testimony, and receive such evidence as the Committee considers advisable

			 to carry out this Act.

			(b)Information

			 from Federal agencies

				(1)In

			 generalThe Committee may secure directly from a Federal agency

			 such information as the Committee considers necessary to carry out this

			 Act.

				(2)Provision of

			 information

					(A)In

			 generalSubject to subparagraph (C), on request of the

			 Chairperson of the Committee, the head of a Federal agency shall provide the

			 information requested by the Chairperson to the Committee.

					(B)AdministrationThe

			 furnishing of information by a Federal agency to the Committee shall not be

			 considered a waiver of any exemption available to the agency under section 552

			 of title 5, United States Code.

					(C)Information to

			 be kept confidential

						(i)In

			 generalFor purposes of section 1905 of title 18, United States

			 Code—

							(I)the Committee

			 shall be considered an agency of the Federal Government; and

							(II)any individual

			 employed by an individual, entity, or organization that is a party to a

			 contract with the Committee under this Act shall be considered an employee of

			 the Committee.

							(ii)Prohibition on

			 disclosureInformation obtained by the Committee, other than

			 information that is available to the public, shall not be disclosed to any

			 person in any manner except to an employee of the Committee as described in

			 clause (i) for the purpose of receiving, reviewing, or processing the

			 information.

						(c)Postal

			 servicesThe Committee may use the United States mails in the

			 same manner and under the same conditions as other agencies of the Federal

			 Government.

			(d)DonationsThe

			 Committee may accept, use, and dispose of donations of services or property

			 that advance the goals of the Long Island Sound Stewardship Initiative.

			8.Stewardship

			 sites

			(a)Initial

			 sites

				(1)Identification

					(A)In

			 generalThe Committee shall identify 20 initial Long Island Sound

			 stewardship sites that the Committee has determined—

						(i)(I)are natural

			 resource-based recreation areas; or

							(II)are exemplary natural areas with

			 ecological value; and

							(ii)best promote the

			 purposes of this Act.

						(B)ExemptionSites

			 described in subparagraph (A) are not subject to the site identification

			 process described in subsection (d).

					(2)Equitable

			 distribution of funds for initial sitesIn identifying initial

			 sites under paragraph (1), the Committee shall exert due diligence to recommend

			 an equitable distribution of funds between the States for the initial

			 sites.

				(b)Application for

			 identification as a stewardship siteSubsequent to the

			 identification of the initial stewardship sites under subsection (a), owners of

			 sites may submit applications to the Committee in accordance with subsection

			 (c) to have the sites identified as stewardship sites.

			(c)IdentificationThe

			 Committee shall review applications submitted by owners of potential

			 stewardship sites to determine whether the sites should be identified as

			 exhibiting values consistent with the purposes of this Act.

			(d)Site

			 identification process

				(1)Natural

			 resource-based recreation areasThe Committee shall identify

			 additional recreation areas with potential as stewardship sites using a

			 selection technique that includes—

					(A)public

			 access;

					(B)community

			 support;

					(C)areas with high

			 population density;

					(D)environmental

			 justice (as defined in section 385.3 of title 33, Code of Federal Regulations

			 (or successor regulations));

					(E)connectivity to

			 existing protected areas and open spaces;

					(F)cultural,

			 historic, and scenic areas; and

					(G)other criteria

			 developed by the Committee.

					(2)Natural areas

			 with ecological valueThe Committee shall identify additional

			 natural areas with ecological value and potential as stewardship sites—

					(A)based on

			 measurable conservation targets for the Region; and

					(B)following a

			 process for prioritizing new sites using systematic site selection, which shall

			 include—

						(i)ecological

			 uniqueness;

						(ii)species

			 viability;

						(iii)habitat

			 heterogeneity;

						(iv)size;

						(v)quality;

						(vi)connectivity to

			 existing protected areas and open spaces;

						(vii)land

			 cover;

						(viii)scientific,

			 research, or educational value;

						(ix)threats;

			 and

						(x)other criteria

			 developed by the Committee.

						(3)Publication of

			 listAfter completion of the site identification process, the

			 Committee shall—

					(A)publish in the

			 Federal Register a list of sites that further the purposes of this Act;

			 and

					(B)prior to

			 publication of the list, provide to owners of the sites to be published—

						(i)a

			 notification of publication; and

						(ii)an

			 opportunity to decline inclusion of the site of the owner on the list.

						(4)Deviation from

			 process

					(A)In

			 generalThe Committee may identify as a potential stewardship

			 site, a site that does not meet the criteria in paragraph (1) or (2), or reject

			 a site selected under paragraph (1) or (2), if the Committee—

						(i)selects a site

			 that makes significant ecological or recreational contributions to the

			 Region;

						(ii)publishes the

			 reasons that the Committee decided to deviate from the systematic site

			 selection process; and

						(iii)before

			 identifying or rejecting the potential stewardship site, provides to the owners

			 of the site the notification of publication, and the opportunity to decline

			 inclusion of the site on the list published under paragraph (3)(A), described

			 in paragraph (3)(B).

						(5)Public

			 commentIn identifying potential stewardship sites, the Committee

			 shall consider public comments.

				(e)General

			 guidelines for management

				(1)In

			 generalThe Committee shall use an adaptive management framework

			 to identify the best policy initiatives and actions through—

					(A)definition of

			 strategic goals;

					(B)definition of

			 policy options for methods to achieve strategic goals;

					(C)establishment of

			 measures of success;

					(D)identification of

			 uncertainties;

					(E)development of

			 informative models of policy implementation;

					(F)separation of the

			 landscape into geographic units;

					(G)monitoring key

			 responses at different spatial and temporal scales; and

					(H)evaluation of

			 outcomes and incorporation into management strategies.

					(2)Application of

			 adaptive management frameworkThe Committee shall apply the

			 adaptive management framework to the process for updating the list of

			 recommended stewardship sites.

				9.Reports

			(a)In

			 generalFor each of fiscal years 2006 through 2013, the Committee

			 shall submit to the Administrator an annual report that contains—

				(1)a detailed

			 statement of the findings and conclusions of the Committee since the last

			 report;

				(2)a description of

			 all sites recommended by the Committee to be approved as stewardship

			 sites;

				(3)the

			 recommendations of the Committee for such legislation and administrative

			 actions as the Committee considers appropriate; and

				(4)in accordance

			 with subsection (b), the recommendations of the Committee for the awarding of

			 grants.

				(b)General

			 guidelines for recommendations

				(1)In

			 generalThe Committee shall recommend that the Administrator

			 award grants to qualified applicants to help to secure and improve the open

			 space, public access, or ecological values of stewardship sites,

			 through—

					(A)purchase of the

			 property of the site;

					(B)purchase of

			 relevant property rights of the site; or

					(C)entering into any

			 other binding legal arrangement that ensures that the values of the site are

			 sustained, including entering into an arrangement with a land manager or owner

			 to develop or implement an approved management plan that is necessary for the

			 conservation of natural resources.

					(2)Equitable

			 distribution of fundsThe Committee shall exert due diligence to

			 recommend an equitable distribution of funds between the States.

				(c)Action by the

			 Administrator

				(1)In

			 generalNot later than 90 days after receiving a report under

			 subsection (a), the Administrator shall—

					(A)review the

			 recommendations of the Committee; and

					(B)take actions

			 consistent with the recommendations of the Committee, including the approval of

			 identified stewardship sites and the award of grants, unless the Administrator

			 makes a finding that any recommendation is unwarranted by the facts.

					(2)ReportNot

			 later than 1 year after the date of enactment of this Act, the Administrator

			 shall develop and publish a report that—

					(A)assesses the

			 current resources of and threats to Long Island Sound;

					(B)assesses the role

			 of the Long Island Sound Stewardship Initiative in protecting Long Island

			 Sound;

					(C)establishes

			 guidelines, criteria, schedules, and due dates for evaluating information to

			 identify stewardship sites;

					(D)includes

			 information about any grants that are available for the purchase of land or

			 property rights to protect stewardship sites;

					(E)accounts for

			 funds received and expended during the previous fiscal year;

					(F)shall be made

			 available to the public on the Internet and in hardcopy form; and

					(G)shall be updated

			 at least every other year, except that information on funding and any new

			 stewardship sites identified shall be published more frequently.

					10.Private

			 property protection

			(a)Access to

			 private propertyNothing in this Act—

				(1)requires any

			 private property owner to allow public access (including Federal, State, or

			 local government access) to the private property; or

				(2)modifies any

			 provision of Federal, State, or local law with regard to public access to or

			 use of private property, except as entered into by voluntary agreement of the

			 owner or custodian of the property.

				(b)LiabilityApproval

			 of the Long Island Sound Stewardship Initiative Region does not create any

			 liability, or have any effect on any liability under any other law, of any

			 private property owner with respect to any person injured on the private

			 property.

			(c)Recognition of

			 authority to control land useNothing in this Act modifies the

			 authority of Federal, State, or local governments to regulate land use.

			(d)Participation

			 of private property owners in the Long Island Sound Stewardship Initiative

			 RegionNothing in this Act requires the owner of any private

			 property located within the boundaries of the Region to participate in or be

			 associated with the Initiative.

			(e)Effect of

			 establishment

				(1)In

			 generalThe boundaries approved for the Region represent the area

			 within which Federal funds appropriated for the purpose of this Act may be

			 expended.

				(2)Regulatory

			 authorityThe establishment of the Region and the boundaries of

			 the Region does not provide any regulatory authority not in existence on the

			 date of enactment of this Act on land use in the Region by any management

			 entity, except for such property rights as may be purchased from or donated by

			 the owner of the property (including the Federal Government or a State or local

			 government, if applicable).

				11.Authorization

			 of appropriations

			(a)In

			 generalThere is authorized to be appropriated to carry out this

			 Act $25,000,000 for each of fiscal years 2006 through 2013.

			(b)Use of

			 fundsFor each fiscal year, funds made available under subsection

			 (a) shall be used by the Administrator, after reviewing the recommendations of

			 the Committee submitted under section 9, for—

				(1)acquisition of

			 land and interests in land;

				(2)development and

			 implementation of site management plans;

				(3)site enhancements

			 to reduce threats or promote stewardship; and

				(4)administrative

			 expenses of the Committee.

				(c)Federal

			 shareThe Federal share of the cost of an activity carried out

			 using any assistance or grant under this Act shall not exceed 75 percent of the

			 total cost of the activity.

			12.Long Island

			 Sound authorization of appropriationsSection 119(f) of the

			 Federal Water Pollution Control Act

			 (33 U.S.C. 1269(f)) is amended by striking 2005 each place it

			 appears and inserting 2009.

		13.Termination of

			 CommitteeThe Committee shall

			 terminate on December 31, 2013.

		

	

		December 8, 2005

		 Reported without amendment

	

